t c summary opinion united_states tax_court thomas f hale petitioner v commissioner of internal revenue respondent docket no 5099-o0s filed date thomas f hale pro_se s mark barnes for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority t unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in federal_income_tax of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure with respect to petitioner's tax_year after concessions by the parties the issues for decision are whether petitioner under sec_1211 has established his entitlement to a deduction of dollar_figure as a long- term capital_loss and whether petitioner is liable for the penalty under sec_6662 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof by reference at the time the petition was filed petitioner's legal residence was pocatello idaho petitioner was a professor of european history at idaho state university at pocatello idaho petitioner is also an attorney and was a member of the bars of the states of idaho and oregon he was admitted to practice before various courts however petitioner was engaged only minimally in the practice of law at trial petitioner conceded the disallowance in the notice_of_deficiency of dollar_figure of miscellaneous_itemized_deductions relating to a payment of dollar_figure by petitioner for settlement of litigation that had been instituted against him by a credit_union additionally at trial the parties reached a basis of settlement in connection with dollar_figure in rental expenses claimed by petitioner on schedule e supplemental income and loss of his return on schedule d capital_gains_and_losses of his federal_income_tax return petitioner reported a long-term_capital_loss of dollar_figure from the sale of real_estate located at lava idaho approximately miles from pocatello the pertinent information on the return relative to this transaction was as follows date acquired date sold sales_price dollar_figure cost or other basis dollar_figure loss dollar_figure on the return petitioner claimed a loss of dollar_figure pursuant to the limitation of sec_1211 in the notice_of_deficiency respondent disallowed the claimed dollar_figure long-term_capital_loss for the reason that the property was not used in a trade_or_business or held_for_the_production_of_income the subject property consisted of two adjoining lots at lava idaho on which was situated a building that originally was a residence but which petitioner contends he used on a part-time basis in connection with his limited law practice at trial petitioner readily acknowledged that his claimed basis of dollar_figure for the property was incorrect petitioner presented documentation showing his acquisition of the property on date for dollar_figure he contends that he incurred additional costs over the years totaling dollar_figure for improvements to the property at trial petitioner presented several receipts invoices and contracts purporting to relate to improvements to the property which petitioner contended substantiated dollar_figure for improvements thus petitioner took the position at trial that his adjusted_basis in the property was dollar_figure for the reasons stated hereinafter the court need not address whether the documentation establishes the dollar_figure claimed by petitioner for these improvements following his acquisition of the property petitioner and his wife divorced in date petitioner's former spouse executed a quitclaim_deed in favor of petitioner for her interest in the property also during petitioner entered into a transaction with an individual peter walker burns mr burns in which petitioner conveyed the subject property to mr burns for what petitioner testified was payment of an indebtedness that petitioner owed to mr burns an attorney for certain legal services mr burns had provided to petitioner however petitioner contends that he was given an option to repurchase the property from mr burns although an option contract or agreement was never prepared or executed by petitioner and mr burns petitioner executed a promissory note dated date in favor of mr burns in the principal_amount of dollar_figure bearing percent per annum interest and payable in monthly installments of dollar_figure on the sixth day of each month until date no evidence was presented at trial to show whether petitioner ever made any payments on this note petitioner contends however that this note evidenced or constituted an option in his favor and presumably upon payment of the note or an election by petitioner to exercise the option mr burns would convey title to the property to petitioner on date petitioner executed a document wherein he relinguished his option to purchase the property from mr burns that document makes no reference to the dollar_figure promissory note however petitioner contends that when he relinguished his option to purchase the property in that relinguishment constituted a sale of the property to mr burns in which the consideration or selling_price was the dollar_figure note it is on this set of facts that petitioner reported the transaction as the sale of a capital_asset on his income_tax return acknowledging at trial that the claimed basis was in error and that the basis should have been dollar_figure comprising the dollar_figure paid in and dollar_figure in improvements thus petitioner contends he realized the claimed long-term_capital_loss in petitioner acknowledged that after he sold the property to mr burns in he no longer used the property as as the court understands petitioner's testimony the consideration paid_by mr burns was dollar_figure evidenced by a cancellation of the dollar_figure note there is no evidence that the dollar_figure note was returned to petitioner he had in the past although he looked after the property for mr burns sec_1221 provides for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer property used in his trade_or_business of a character_subject_to_depreciation a copyright accounts or notes receivable acquired in the ordinary course of business a publication of the united_states government xk k sec_1222 provides the term 'long-term capital gain' means gain from the sale_or_exchange of a capital_asset emphasis added there was no sale_or_exchange of any property by petitioner during the title to the property discussed above had been transferred sold or conveyed by petitioner to mr burns in what occurred during between petitioner and mr burns was the relinguishment by petitioner of what petitioner contended was an option for purchase of the property that option was predicated on a promissory note of dollar_figure that petitioner had executed in favor of mr burns during there is no evidence that petitioner paid any amounts on this note nor is there any evidence that mr burns paid any amount to petitioner for relinquishment of the option the court concludes that petitioner did not engage ina sale_or_exchange during nor did petitioner engage in any other transaction with mr burns during that resulted in the realization of either gain_or_loss respondent therefore is sustained on this issue respondent determined that petitioner is liable for the penalty under sec_6662 for negligence or disregard of rules or regulations under sec_6662 b sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 it is well established that the taxpayer bears the burden_of_proof on this issue see 58_tc_757 in the notice_of_deficiency respondent determined a deficiency based on three adjustments to petitioner's tax_return for at trial petitioner conceded one of the adjustments and the parties reached a basis of settlement for another adjustment petitioner presented no evidence as to these two adjustments showing that he had reasonable_cause for the underpayment relating thereto the other adjustment related to a claimed capital_loss discussed in detail above the court finds that the underpayment as to this adjustment was also due to a careless reckless or an intentional disregard of rules or regulations respondent therefore is sustained on the entire amount of petitioner's underpayment with respect to the penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
